Citation Nr: 1135713	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The issue was previously remanded in February 2010 and April 2011.  


FINDING OF FACT

A bilateral hearing loss disability was not shown in service, or within one year thereafter, nor is there reliable evidence of a current hearing loss disability; if present, such is unrelated to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in May 2005, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  In a letter dated in March 2006, the veteran was provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a December 2006 supplemental statement of the case.  Therefore, any timing defect in the provision of this aspect of the notice was harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  All identified VA and private medical records have been obtained.  Although the Veteran stated, in June 2005 and April 2007, that he was working to obtain additional information such as private hearing tests, no such evidence or information has been received, and, in January 2010, he requested that his file be forward to the Board for a decision.  

VA examinations were provided in September 2009, April 2010, and May 2011.  All contained relevant information, but the latter examination described the disability in sufficient detail and contained sufficient information for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the examinations noted evidence of malingering and exaggeration in the Veteran's responses to hearing tests, which has impeded VA's ability to determine the Veteran's current hearing status.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  Given his failure to fully cooperate, another examination is not warranted.  He has not identified any other potential sources of relevant information or evidence.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

The Veteran contends that he has hearing loss which is due to in-service noise exposure from helicopters and artillery when he was in Vietnam.  

Service treatment records show that on the January 1967 enlistment examination, audiometric testing disclosed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
--
10 (15)
LEFT
5 (20)
0 (10)
0 (10)
--
5 (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The separation examination in August 1974 is presumed to have been conducted using ISO standards.  Audiometric testing disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
--
20
LEFT
25
15
10
--
15

On the report of medical history provided in connection with the August 1974 separation examination, the Veteran the veteran responded "no" to a question of whether he had now, or had ever had, hearing loss.

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As can be seen above, the Veteran had some deterioration in hearing during service, more so on the right.  The hearing loss shown, however, was not sufficient to constitute a hearing loss disability for VA purposes.

Nevertheless, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Id.  

To this end, the Veteran was provided a VA examination in September 2009.  The Veteran reported that he became aware of hearing loss around 1988.  He reported ear infections in his 20s and while growing up.  He said that he was in the service for 8 years and was in the infantry for 2 years.  He said that he was a supply sergeant for 6 years.  He said that he served in Vietnam next to a 155 howitzer unit for 12 months.  As a civilian, he worked in hardware sales for 12 years, sales of building materials for 19 years, and sales of hardwood lumber for 6 years.  He used to hunt but used ear protection.  

When examined in September 2009, the speech recognition scores were 96 percent bilaterally.  The pure tone thresholds indicated considerable hearing impairment, with pure tone thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 75, 65, 90, 90, and 100 decibels, respectively.  Corresponding findings in the left ear were 65, 45, 60, 85, and 95 decibels.  The examiner, however, noted that these findings were unreliable.  Inconsistent auditory responses and speech reception thresholds which were not in agreement with pure-tone averages were thought to reflect malingering and exaggeration.  The examiner noted other inconsistencies, specifically, excellent speech recognition ability in both ears at a presentation level slightly above normal conversational level speech, half syllable responses to spondees during speech reception testing, and acoustic reflexes present in both ear.  Also noted to be significant was the Veteran's ability to hear conversational speech without apparent trouble, despite the degrees of hearing loss he was claiming.  Follow-up testing was recommended if the Veteran was cooperative.  

Accordingly, the Veteran was provided with another VA examination in April 2010.  He had just had wax irrigated from his ears prior to the examination.  He reported that he had been a truck driver during most of the early part of his active duty and was classed as infantry for a period of time and then ended up working in supply.  He was a driver of a truck or jeep during his Vietnam service.  He did not use hearing protection most of the time, but was not handling a rifle on a regular basis.  He said that when he left the military he was told that he had a slight hearing loss but nothing more was said.  He described having been about 1/4 mile away from outgoing artillery shelling in service.  He had never used a hearing aid.  He felt that his hearing had gradually worsened.  

The examiner concluded that the Veteran had bilateral high-frequency sensorineural hearing loss, but with very inconsistent results on one previous audiogram with no correlation between the pure tone testing and the speech testing.  The examiner remarked that the Veteran did not appear to have any significant  hearing loss.  He seemed to hear everything quite well and seemed to catch all of the normal speech in a quiet room environment.  

The examiner commented that the separation audiogram, done in August 1974, showed a very slight loss throughout the range, but no high-frequency loss and nothing to indicate a loss that would result from noise exposure.  Because of this finding of normal hearing at the time of separation, and the fact that hearing loss due to acoustic trauma is not a progressive form of hearing loss; rather, the damage is done immediately and can be detected by audiogram, the examiner concluded that it was more likely than not that the military had nothing to do with the Veteran's hearing loss, which was probably a form of presbycusis or else from post-service noise exposure.  The examiner thought that the Veteran needed to be retested, now that cerumen had been cleared out of his ears, but still thought it was more likely than not that there was no loss due to military service since he did not have a great deal of exposure to noise other than some artillery fire a quarter of a mile away, and because he had essentially normal hearing at separation. 

Another VA examination was provided in May 2011, as the records did not indicate that the hearing test recommended by the examiner in April 2010 was accomplished.  The examiner noted that the entrance hearing test was normal and that the separation test showed hearing sensitivity within normal limits except for a mild loss in the low frequencies in both ears.  The Veteran reported being aware of hearing loss in 1976 after he had a hard time hearing people.  He denied a history of ear pathology.  The Veteran said that he had noise exposure in service from an artillery battery which was about 500 yards away from him.  As a civilian, he worked as a warehouse supervisor for 12 years, mainly driving a forklift; worked in a saw shop for 18 months; and did outside sales of lumber for 17 years.  

On examination, there was evidence of malingering and exaggeration of hearing loss.  He claimed a moderate to moderately severe hearing loss in both hears, but speech reception thresholds were significantly better and indicated hearing sensitivity within normal limits in both ears.  The best pure tone thresholds obtained in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 40, 35, 40, 45, and 75 decibels, respectively.  Corresponding findings in the left ear were 50, 40, 45, 75, and 70 decibels.  Speech recognition was 96 percent, bilaterally.  

Speech reception thresholds were normal, and the pure tone thresholds were considered to be inconsistent with those findings.  It was noted that at the time of separation in 1974, his hearing sensitivity was normal.  There was a slight decrease in the lower frequencies but the decrease was not caused by noise exposure in service.  The examiner explained that high-frequency hearing loss, a characteristic of noise-induced hearing loss, was not present at that time.  The examiner thought that the decreased hearing in the lower frequencies in service could be due to a temporary build-up of cerumen.  

Thus, the VA examination reports all concluded that the Veteran did not have a hearing loss disability due to in-service noise exposure.  The examiners explained why the deterioration in service was not due to noise exposure.  On the two occasions on which audiometric findings were obtained, the pure tone thresholds were thought to be inconsistent with other findings, including speech recognition ability.  Indeed, speech recognition on these tests, at 96 percent bilaterally, was normal for VA purposes.  See 38 C.F.R. § 3.385.  Regardless of whether an accurate representation of the Veteran's pure tone thresholds would demonstrate a hearing loss disability for VA purposes, the medical opinions all conclude that such is unrelated to the Veteran's period of service.  Although observing that the Veteran did not appear to have had a great deal of noise exposure in service, they also concluded that the hearing, as shown at separation, was not consistent with a noise-induced hearing loss.  

In sum, the service treatment records show that the Veteran had a deterioration in his hearing between entrance and separation.  His hearing loss, however, did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, as far as it was tested.  After service, the VA examinations from 2009 to 2011 determined that the Veteran's hearing tests were not reliable because of the inconsistencies between pure tone tests and speech recognition.  They concluded that factors such as normal speech recognition on testing as well as in observed conversation did not support a hearing loss of the level demonstrated on pure tone testing.  In addition, it was noted that the hearing loss shown at separation from service was not in a noise-induced hearing loss pattern.  There is no medical evidence that the slight hearing loss shown at separation represented any other type of progressive hearing loss, although the Veteran's failure to cooperate on the VA examinations rules out any direct comparison.  

The Veteran has not stated that hearing loss was present in service, and, in any event, he denied hearing loss on the separation examination in 1974.  He has not contended continuity of symptomatology from service to the present time.  His assertion of a post-service disability of in-service causation cannot constitute competent evidence absent a level of training or credentials that the Veteran does not possess.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

Given these factors, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


